Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance: allowance of claims 6-10 is indicated as none of the cited prior art discloses or suggests the wherein the discharge channel (40) of the drawer (3) is continuously annularly arranged around an outer circumference of the capsule (C) and has an outlet passage (41) which, when the drawer (3) is inserted in the work position into the support structure (2), is adapted to be put into fluid communication with a discharge conduit (9) arranged in said support structure (2) by the return of the piercing and liquid-supplying device (23, 34, 35) to the retracted rest position, whereas an annular lower wall (23h) of said piercing and liquid-supplying device (23, 34, 35) is inserted into said discharge channel (40) preventing fluid communication through said outlet passage (41) from said discharge channel (40) to said discharge conduit (9), when said piercing and liquid-supplying device (23, 34, 35) is in its working position..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930.  The examiner can normally be reached on M-Th 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        


2/24/2021